          Case 2:99-cr-00304-JLS Document 102 Filed 02/18/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA


           v.                                                            CRIMINAL
                                                                         NO. 99-304

 JAIME LUIS COLLAZO


                               MEMORANDUM OPINION

Schmehl, J. /s/JLS                                                       February 17, 2021

           Before the Court is a pro se motion filed by Defendant Collazo that seeks

 compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). The Government has filed a

 response, and Defendant’s motion is now ready for decision.

     I.         STATEMENT OF FACTS

           In a jury trial in 1999, Defendant was convicted of one count of conspiracy in

 violation of 18 U.S.C. § 371, six counts of armed bank robbery in violation of 18 U.S.C.

 § 2113(d), two counts of attempted armed bank robbery in violation of 18 U.S.C. §

 2113(d), eight counts of use of a firearm in relation to a crime of violence in violation of

 18 U.S.C. § 924(c)(1), and five counts of money laundering in violation of 18 U.S.C. §§

 1956(a)(1)(B)(i) and (2). Collazo organized a series of carefully planned bank robberies

 and attempted robberies that took place from February 3, 1997, through October 20,

 1997, when Collazo was 33 and 34 years old.

           Based on his six bank robberies and two attempted bank robberies, Collazo faced

 mandatory sentences totaling 145 years (1,740 months) on the eight 924(c) counts – five

 years for the first, and a consecutive term of 20 years for each of the other seven. In
      Case 2:99-cr-00304-JLS Document 102 Filed 02/18/21 Page 2 of 9




addition, the guideline range at an offense level of 33 and criminal history category of VI

was 235 to 293 months. On December 22, 1999, Judge Van Antwerpen sentenced

Collazo to 2,033 months (169 years and 5 months).

          Collazo is serving the sentence at FCI Fairton. He has served approximately 261

months and has credit for good conduct time of approximately 35 months, and therefore

has served a term of approximately 296 months. His minimum release date is November

of 2143.

          On May 10, 2019, Collazo filed a previous motion for compassionate release

based on Section 403 of the First Step Act of 2018, which altered the “stacking” of

924(c) sentences. The Court denied Collazo’s motion, finding that Section 403 is non-

retroactive and does not provide a basis for compassionate release. Then, on October 1,

2000, after unsuccessfully seeking the warden’s support for compassionate release,

Collazo filed another motion for compassionate release, essentially on the same grounds

regarding the fact that he is serving “stacked” 924(c) sentences that would be lower under

current law. 1

          Collazo’s medical records show that he is generally in good health but suffers

from obesity with a body mass index (“BMI”) of 32.4. He also suffers from hypertension.

    II.      LEGAL AUTHORITY

          The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the

First Step Act on December 21, 2018, provides in pertinent part:

          (c) Modification of an Imposed Term of Imprisonment.—The court may
          not modify a term of imprisonment once it has been imposed except that—


1
 Collazo did not file his motion for compassionate release based upon his medical conditions and the
current COVID-19 pandemic. However, the Government obtained his medical records and determined that
he is eligible for consideration based upon his obesity.


                                                 2
      Case 2:99-cr-00304-JLS Document 102 Filed 02/18/21 Page 3 of 9




           (1) in any case—

               (A) the court, upon motion of the Director of the Bureau of
               Prisons, or upon motion of the defendant after the defendant has
               fully exhausted all administrative rights to appeal a failure of the
               Bureau of Prisons to bring a motion on the defendant’s behalf or
               the lapse of 30 days from the receipt of such a request by the
               warden of the defendant’s facility, whichever is earlier, may
               reduce the term of imprisonment (and may impose a term of
               probation or supervised release with or without conditions that
               does not exceed the unserved portion of the original term of
               imprisonment), after considering the factors set forth in section
               3553(a) to the extent that they are applicable, if it finds that—

                    (i) extraordinary and compelling reasons warrant such a
                    reduction . . . and that such a reduction is consistent with
                    applicable policy statements issued by the Sentencing
                    Commission . . . .

       The relevant Sentencing Guidelines policy statement appears at § 1B1.13, and

provides that the Court may grant release if “extraordinary and compelling

circumstances” exist, “after considering the factors set forth in 18 U.S.C. § 3553(a), to

the extent that they are applicable,” and the Court determines that “the defendant is not a

danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

3142(g).” In application note 1 to the policy statement, the Commission identifies

“extraordinary and compelling reasons” that may justify compassionate release as

follows:

               1. Extraordinary and Compelling Reasons.—Provided the
                  defendant meets the requirements of subdivision (2) [regarding
                  absence of danger to the community], extraordinary and
                  compelling reasons exist under any of the circumstances set
                  forth below:

               (A) Medical Condition of the Defendant.—

                       (i) The defendant is suffering from a terminal illness (i.e., a
                           serious and advanced illness with an end of life
                           trajectory). A specific prognosis of life expectancy (i.e.,
                           a probability of death within a specific time period) is


                                              3
Case 2:99-cr-00304-JLS Document 102 Filed 02/18/21 Page 4 of 9




                    not required. Examples include metastatic solid-tumor
                    cancer, amyotrophic lateral sclerosis (ALS), end-stage
                    organ disease, and advanced dementia.

              (ii) The defendant is—

                     (I) suffering from a serious physical or medical
                         condition,

                     (II) suffering from a serious functional or cognitive
                          impairment, or

                     (III) experiencing deteriorating physical or mental
                           health because of the aging process, that
                           substantially diminishes the ability of the
                           defendant to provide self-care within the
                           environment of a correctional facility and from
                           which he or she is not expected to recover.

       (B) Age of the Defendant.—The defendant

              (i)       is at least 65 years old;

              (ii)      is experiencing a serious deterioration in physical or
                        mental health because of the aging process; and

               (iii)    has served at least 10 years or 75 percent of his or
                        her term of imprisonment, whichever is less.

       (C) Family Circumstances.—

               (i)      The death or incapacitation of the caregiver of the
                        defendant’s minor child or minor children.

               (ii)     The incapacitation of the defendant’s spouse or
                        registered partner when the defendant would be the
                        only available caregiver for the spouse or registered
                        partner.

       (D) Other Reasons.— As determined by the Director of the Bureau
          of Prisons, there exists in the defendant’s case an extraordinary
          and compelling reason other than, or in combination with, the
          reasons described in subdivisions (A) through (C).




                                       4
      Case 2:99-cr-00304-JLS Document 102 Filed 02/18/21 Page 5 of 9




          Generally, the defendant has the burden to show circumstances that meet the test

for compassionate release. United States v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla.

June 7, 2019); United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).

          If a defendant’s medical condition is found to be the type of condition that puts a

defendant at the increased risk of an adverse outcome from COVID-19, a court must then

analyze the factors under section 3553(a) and the Sentencing Commission’s policy

statement. Section 3582(c)(1)(A) requires a court to consider the “factors set forth in

section 3553(a) to the extent they are applicable” before a sentence may be reduced.

These factors require a determination of whether the sentence served “reflect[s] the

nature and circumstances of the offense and the history and characteristics of the

defendant;” “reflect[s] the seriousness of the offense;” “promote[s] respect of the law;”

and “afford[s] adequate deterrence to criminal conduct.” The statute also instructs a court

to consider the Sentencing Commission's policy statement, which allows a sentence

reduction only if “[t]he defendant is not a danger to the safety of any other person or to

the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13.

   III.      DISCUSSION

          As stated above, Collazo has a BMI of 32.4, which is over the CDC’s obesity

threshold of 30. The CDC recognizes that obesity “increases your risk of severe illness

from COVID-19” and advises people who are obese to “maintain[] social distancing

precautions.” The Government admits that Collazo is eligible for consideration for

compassionate release because he presents a definite risk factor of obesity, that is, a body

mass index of over 30. Therefore, his obesity places him at greater risk of an adverse




                                               5
      Case 2:99-cr-00304-JLS Document 102 Filed 02/18/21 Page 6 of 9




outcome from COVID-19, and Collazo does present an “extraordinary and compelling

reason” for relief.

        However, courts have been reluctant in general to grant compassionate release

where, as here, mild obesity is the only risk factor presented. See, e.g., United States v.

Whiteman, 2020 WL 4284619, at *1 (E.D. Pa. July 27, 2020) (Pappert, J.) (mild obesity

and hypertension of 42-year-old defendant fall short of establishing extraordinary

circumstances); United States v. Williams, 2020 WL 4756743 (E.D. Pa. Aug. 17, 2020)

(Pratter, J.) (mild asthma and obesity with a BMI of 31.5 are not extraordinary

circumstances in the context of confinement at an institution that has not had a significant

number of positive cases); United States v. Whitsell, 2020 WL 3639590, at *4 (E.D. Mich.

July 6, 2020) (declines to view obesity alone as sufficient); United States v. Edison, 2020

WL 3871447, at *3 (D. Minn. July 9, 2020) (obesity alone “fails to meet the demanding

standard for compassionate release.”); United States v. Aguilar, 2020 WL 6081779, at *4

(N.D. Cal. Oct. 15, 2020) (denied to 27-year-old with BMI of 37.5); United States v.

Ackley, 2020 WL 4193273, at *4 (N.D. Iowa July 21, 2020) (31-year-old’s ailments are all

minor, with only a risk factor of a BMI of 32.2).

        The analysis does not end there though, as I also must examine the 3553(a) factors.

In examining these factors, I must evaluate whether the sentence served reflects the nature

and circumstances of the offense and the history and characteristics of the defendant,

reflects the seriousness of the offense, promotes respect of the law, and affords adequate

deterrence to criminal conduct.

        First, including good time credit, Collazo has only served approximately 296

months of his 2033-month sentence for numerous bank robberies and attempted robberies.




                                             6
      Case 2:99-cr-00304-JLS Document 102 Filed 02/18/21 Page 7 of 9




That is approximately 25 years served of a 169-year sentence. It is true that Collazo’s

sentence would not be imposed on a current offender, as it was based upon an earlier

version of 18 U.S.C. § 924(c) which required a mandatory consecutive 20-year term for

each successive 924(c) conviction after the first, even when all offenses were prosecuted

in the same case (a practice known as “stacking”). See Deal v. United States, 508 U.S. 129

(1993). (After Collazo’s crimes, and before the First Step Act, the consecutive sentence for

a successive crime was increased to 25 years.) Collazo was therefore sentenced to a five-

year mandatory term on the first of his 924(c) offenses, and stacked consecutive terms

totaling 140 years for the next seven.

       In Section 403 of the First Step Act, effective December 21, 2018, Congress

amended Section 924(c) to provide that the 25-year consecutive term for a successive

924(c) offense does not apply unless the defendant had a previous, final conviction for a

924(c) charge at the time of the offense. However, even under current law, Collazo would

still face a very lengthy sentence. Today, the mandatory minimum sentence for each of the

six 924(c) charges related to completed robberies would be seven years, which is now the

minimum term for a crime involving “brandishing.” That term would also apply to the

924(c) offense linked to an attempted bank robbery in which Collazo attacked a bank

employee with the gun. The minimum sentence related to the other attempted bank robbery

would be five years. The statutory requirement still applies that each such sentence must

run consecutively to each other and to any other sentence imposed. That means the

mandatory minimum sentence on the eight 924(c) counts, if charged today in the same

initial 924(c) prosecution, would be 54 years, in addition to whatever guideline term the




                                             7
     Case 2:99-cr-00304-JLS Document 102 Filed 02/18/21 Page 8 of 9




Court elected to impose on the other counts. To date, Collazo has served just under 25

years, which would be less than fifty percent of an estimated sentence.

       Further, Collazo spent his entire adult life either committing crimes or in prison. In

1982, at age 18, he burglarized a newsstand, and was sentenced to 6-48 months in prison.

In 1984, at age 20, he attempted to steal a car, for which he was sentenced to 5-24 months

in prison. In 1988, at age 24, he was arrested for possession of a controlled substance, and

sentenced to 3-12 months in prison. In 1989, at age 26, he burglarized a car wash, and was

sentenced to 8-36 months in prison. In 1991, at age 28, he was convicted for receiving

stolen property and carrying firearms without a license and was sentenced to 18-60 months

in prison. In 1995, at age 31, he was convicted of driving under the influence. Based on all

these crimes, Collazo had 20 criminal history points when he was sentenced in this matter,

which produced the highest criminal history category under the guidelines. Further, he was

on parole when he went on the bank robbery spree in 1997.

       Given all these circumstances, a reduction of Collazo’s sentence to a point far

below the mandatory sentence that would apply under current law is unwarranted. Collazo

is a career criminal and continued incarceration is necessary to reflect the seriousness of

the offenses, promote respect for the law, and provide just punishment for the offenses. See

e.g. United States v. Martin, 2020 WL 3960433 (E.D. Pa. July 13, 2020) (Kearney, J.)

(defendant committed a felony murder at age 18, a bank robbery at age 34, and then another

bank robbery at age 44 for which he received a three-strikes life sentence; now, at age 66,

he is suffering from COPD, asthma, obesity, coronary artery disease, ischemic

cardiomyopathy, a blood clot in his heart, hypertension, and high cholesterol, but relief is

denied due to his violent history); United States v. Spencer, 2020 WL 6504578 (E.D. Pa.




                                             8
      Case 2:99-cr-00304-JLS Document 102 Filed 02/18/21 Page 9 of 9




Nov. 5, 2020) (Beetlestone, J.) (64-year-old presents COPD, and has served over 20 years

of a life sentence for ten armed robberies; release is denied given the nature of the offenses

and his criminal record); United States v. Millhouse, 2020 WL 6799170 (E.D. Pa. Nov. 19,

2020) (Sanchez, C.J.) (relief denied after 170 months of 894-month sentence for violent

robberies; he presents no risk factors; in addition, the robberies were violent, he attacked

his court-appointed attorney with a razor blade in a proffer room, and he has 69 disciplinary

infractions).

          Accordingly, even though Collazo’s obesity may increase his likelihood of an

adverse outcome from COVID-19 and he is serving a stacked 924(c) sentence that is

greater than what he would receive under today’s law, when considering the 3553 factors,

Collazo does not warrant a sentence reduction or release in any fashion at the present time.

    IV.      CONCLUSION

    For the foregoing reasons, Collazo’s motion for compassionate release is denied.




                                              9
